             Case 2:18-cv-03140-CMR Document 8 Filed 11/01/18 Page 1 of 2



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :   Civil Action No. 2:18-cv-03140-CMR
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
69.249.15.45,                                                    :
                                                                 :
                                      Defendant.                 :
                                                                 :
-----------------------------------------------------------------X


                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                             WITH PREJUDICE OF JOHN DOE

          PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe (“Defendant”)

 through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby voluntarily

 dismisses Defendant from this action with prejudice. John Doe was assigned the IP Address

 69.249.15.45. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

 Plaintiff’s Complaint nor filed a motion for summary judgment.

          Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.

 Dated: November 1, 2018                                       Respectfully submitted,


                                                               FIORE & BARBER, LLC

                                                        By:     /s/ Christopher P. Fiore
                                                               Christopher P. Fiore, Esquire
                                                               418 Main Street, Suite 100
                                                               Harleysville, PA 19438
                                                               Tel: (215) 256-0205
                                                               Fax: (215) 256-9205
                                                               Email: cfiore@fiorebarber.com
                                                          1
         Case 2:18-cv-03140-CMR Document 8 Filed 11/01/18 Page 2 of 2



                                                   PA Attorney ID: 83018
                                                   ATTORNEYS FOR PLAINTIFF

                               CERTIFICATE OF SERVICE

       I hereby certify that on November 1, 2018, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.

                                                          By: Christopher P. Fiore




                                              2
